 DECISIONS OF NATIONAL I.ABOR RELATIONS HOARDInternational Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada and Metromedia, Inc.and National Association of Broadcast Employ-ees and Technicians, AFL-CIO. Case 31-CD-222February 23, 1982DECISION AND DETERMINATION OFDISPUTEBY MI-MBERS JENKINS, ZIMMERMAN, ANDHUN I IRThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Metromedia, Inc., hereincalled the Employer, alleging that InternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada, herein called IATSE, violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto employees represented by IATSE rather than toemployees represented by National Association ofBroadcast Employees and Technicians, AFL-CIO,CLC, herein called NABET.Pursuant to notice a hearing was held beforeHearing Officer Robert H. Lachmund, Jr., on June30 and July 13, 1981. All parties appeared at thehearing and were afforded a full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, the Employer, IATSE, and NABET filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:I. THE BUSINESS OF THE EMPIOYIERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation engaged in theoperation of 6 television stations and 12 radio sta-tions in the States of New York, California, Penn-sylvania, Maryland, Michigan, Illinois, Minnesota,Kansas, and Ohio, and in the District of Columbia.The Employer's principal place of business is locat-ed in New York, New York. The Employer'sannual gross revenues derived from operating said260 NLRB No. 52radio and television stations is in excess of$500,000.Accordingly, we find that the Employer is anemployer within the meaning of Section 2(2) of theAct; it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act; and it will effec-tuate the policies of the Act to assert jurisdictionherein.11. THEI. LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Interna-tional Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada, and National Association ofBroadcast Employees and Technicians, AFL-CIO,CLC, are labor organizations within the meaningof Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer owns and operates television sta-tion KTTV in Los Angeles, California. Its oper-ations are divided into several departments, includ-ing the news department and the engineering de-partment. The employees in the former departmentare represented by IATSE. The employees in thelatter department are represented by NABET.The history of this dispute began in 1975 whenthe Employer purchased and began utilizing fornews-gathering work a portable hand-held elec-tronic videotape camera, commonly referred to asthe minicam. It assigned all news-gathering workinvolving the minicam to cameramen representedby IATSE. Prior to the introduction of the mini-cam, these same employees had performed essen-tially all news-gathering work for the Employerwith film cameras.After the Employer announced its intention toassign the work of operating the minicam for news-gathering purposes to the IATSE-represented em-ployees, NABET claimed that employees it repre-sented should be assigned the work in question.The NABET employees have traditionally operat-ed the large, studio-type electronic cameras thatKTTV used in programming. They usually workin the studio, although occasionally they have beendispatched to various remote locations to coverlive such prescheduled events as sporting events orelection returns, or to cover live ongoing news sto-ries such as disasters. NABET contended that em-ployees it represented were entitled to the workbecause of their experience in operating electroniccameras. IATSE, however, asserted that the workshould be assigned to employees it represented be-cause of their expertise in news gathering.424 IATSEAs a result of IATSE's threat to take economicaction against the Employer should the work inquestion be assigned to NABET, a 10(k) proceed-ing was initiated by the Employer and a hearingwas held in March, April, and May 1976. Becauseof their special skill as photojournalists, as well asconsiderations of economy, efficiency, and employ-er preference, the Board concluded that the workwas properly assigned to the IATSE-representedcameramen. 'On June 6 and again on November 6, 1978, theEmployer assigned certain of its IATSE camera-men to cover election eve news at the headquartersof various political candidates. The cameramenused minicams, which are capable of both video-taping and transmitting live audio and visual sig-nals. On the nights in question, the cameramen per-formed both live broadcasting and videotaping.The actual live air time amounted to no more thana total of a few minutes. NABET subsequentlyfiled grievances, claiming the work involving thelive coverage. A similar grievance was filed byNABET following the election coverage on June 3and on November 4, 1980. The Employer contend-ed that the work in question was covered by theBoard's earlier 10(k) award and filed an unfairlabor practice charge against NABET because ofits attempt to compel arbitration of the grievances.The Board dismissed the resulting 8(b)(4)(A)complaint, holding that its previous 10(k) awarddid not clearly address the allocation of live broad-casting work and therefore the parties were notprohibited from negotiating on the subject.2Fol-lowing the Board's decision, IATSE, by letterdated April 24, 1981, threatened economic actionagainst the Employer should it reassign the liveelection coverage work to employees representedby NABET. That letter gave rise to the presentproceeding.B. The Work in DisputeThe work in dispute concerns the operation ofportable hand-held electronic cameras for livetransmission of election eve coverage.C. The Contentions of the PartiesThe Employer assigned the disputed work tocameramen represented by IATSE, claiming thatthe assignment falls within the Board's prior 10(k)award. The Employer states that in the prior casethe Board had before it evidence that the minicamwas capable of being used for live as well as tapedi International Alliance of theatrical Stage Employees and Moving Pic-ture Machine Operators of the United States and Canada (Mielronmedia,Inc.) 225 NLRB 785 (1976) (hereinafter referred to as Metromedia I)2 National Association of Broadcast Fmplovees and technicians. AFlLCIO. CLC (Metromedia. Inc ). 255 Nl.RH 372 (1981)coverage, and was aware that NABET-representedemployees had been used in the past for live elec-tion coverage. It therefore contends that theBoard's award was made without limitations or dis-tinctions between the use of the minicam for liveor taped news-gathering work. In the alternative,the Employer argues that, even assuming the dis-puted work was not encompassed within theBoard's original award, a review of the relevantfactors establishes that live election night coveragewas properly assigned to employees represented byIATSE based on considerations of economy, effi-ciency, and skills involved.Specifically, the Employer contends that, if thework assignment is changed, it will have to utilizetwo separate camera crews for election eve cover-age: One represented by IATSE for minicam vi-deotaping and the other represented by NABETfor minicam live transmission. It argues that, underthe existing assignment, IATSE-represented em-ployees can and do perform both functions utilizingthe same minicams. As for skills, the Employerpoints out that the photojournalistic skills of theIATSE cameramen were a critical factor in theBoard's previous 10(k) award in favor of those em-ployees. It thus contends that, since the use of theminicam for live broadcasting does not in any wayrequire a different skill than is required of the pho-tojournalist in using the minicam for taping a newsstory, such skills support its assignment in the in-stant dispute.IATSE agrees with the assignment for the samereasons espoused by the Employer.NABET claims that the assignment to operatethe minicam for live election coverage is not thesame as an assignment to gather news on video-tape, and that the current work dispute was not re-solved by the first 10(k) case. It contends that itsengineers are entitled to the disputed work, citingits certification, its collective-bargaining agreementwith the Employer, and the fact that prior to June6, 1978, live election eve coverage was performedexclusively by NABET engineers. NABET hasmoved to quash the notice of hearing in the presentcase, claiming that there is no evidence of8(b)(4)(D) activity, and further claiming that theparties have agreed upon a method for the volun-tary adjustment of the dispute.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upon425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa method for the voluntary adjustment of the dis-pute.At the hearing, counsel for NABET moved toquash the notice of hearing, claiming that no juris-dictional dispute exists for the following reasons:(1) there is no evidence of 8(b)(4)(D) activity, asthe letter sent to the Employer by IATSE is insuf-ficient to establish that the Employer was threat-ened or coerced by IATSE; and (2) there is anagreed-upon method for settling the dispute.As noted above, after the Employer utilized cer-tain of its IATSE cameramen for live election cov-erage, NABET filed grievances protesting the as-signment. Thereafter, NABET filed a complaint ina United States district court for an order to re-quire the Employer to arbitrate the work assign-ment dispute, and subsequently moved for sum-mary judgment in said court. In response, counselfor IATSE sent a letter to the Employer threaten-ing economic action against the Employer should itreassign the disputed work. The letter stated:In the event that the assignment is changed onthe work involved, specifically the operationof the Minicam on election night from theI.A.T.S.E., then the I.A.T.S.E. will take actionincluding strike and other economic actionagainst Metromedia.Thereupon, the Employer filed an unfair laborpractice charge under Section 8(b)(4)(D) of theAct.NABET claims that IATSE made no real threatto engage in economic action if the Employerchanged its original assignment of the work, asIATSE-represented employees had already beenassigned to perform the work. However, the Boardhas found that an 8(b)(4)(D) charge was supportedunder similar circumstances, where a union in-formed an employer that it would take economicaction if the employer reassigned the work pursu-ant to a rival union's claim. 3 Based on IATSE'sletter and the record as a whole, we find that anobject of IATSE's action was to force the Employ-er to continue to assign the disputed work to indi-viduals represented by IATSE. We are satisfiedthat there is reasonable cause to believe thatIATSE has violated Section 8(b)(4)(D).NABET further contends that a tripartite arbi-tration proceeding, which it anticipates the UnitedStates district court will order, constitutes a volun-tary method of adjustment binding on all the par-ties. The proceeding to compel arbitration is cur-rently pending in the United States district court.3 International Photographers Local 659, affiliated with International /li-ance of Theatrical Stage Employees and Moving Picture M1achine Operatorsof the United States & Canada, AFL-CIO (King Broadcaiting (ompunvL216 NLRB 860 (1975).All three parties are litigants in said proceedng.NABET's contention is based upon its assumptionthat the court will issue an order for tripartite arbi-tration. Even if the court had already ordered a tri-partite arbitration proceeding, we are of the opin-ion, as the Board stated in its earlier decision,4thatcourt-ordered arbitration is less than a voluntarymethod of settling the dispute in light of IATSE'sopposition to that forum. Therefore, we find nomerit in this contention.5It is clear from the foregoing, and we find, thatat the time of the instant dispute there did not existany agreed-upon or approved method for the vol-untary adjustment of the dispute to which all theparties of the dispute were bound.After considering the contentions of the partiesand the evidence with respect thereto, we find thatthe Board is not precluded from making a determi-nation in this proceeding, tha: there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred, and that the dispute as de-scribed above is properly before the Board for de-termination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.6TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.7The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining contracts andcertificationsIn the prior 10(k) case, the Board held that thecertifications of both Unions were of little value indetermining the merits of the dispute since bothcertifications predated the use of the minicam.8This holding is equally applicable to the instantwork dispute.Both Unions presently have collective-bargainingagreements with the Employer. Section 1.07 ofIATSE's contract provides: "The jurisdiction of4 M1etromnedia I. vupra at 7885 Furthermore, neither (of the collective-hargaining agreements whichthe Employer has with IATSE and with NABET provides for tripartitearbitration And neither Union is bound hy the other's arbitration provi-sion in Iheir respcctive contracts See Providence Stereotyperi Union AVo.53 (7he Providence Journal Company), 216 NLRB 535 (1975)NRI..B. v Radio & lilehwoion Broadcast Engineerr Union, Local1212. International Brotherhood oj' Electrical Workers. AFL-CIO IColurn-bia Broodcasting System]. 364 U.S 573 (1961)7 International issociation fi Machinists. Lodge No. 1 743. AIL-C'IO (JA. Jone(s Contruction (Company), 135 NI RB 14)2 (1962)..lMitromedlia 1, apra at 788426 IATSEthe employees covered hereunder shall be all newsand news documentary work produced by and forKTTV News Department...." The agreement isin effect from 1979 to 1982, and is entitled "KTTVNews Department Agreement."Section 6.02 of NABET's contract states that itstrade jurisdiction includes the "operation ...of (i)technical and engineering operational equipmentfor broadcasting...." NABET contends that theminicam when used for live broadcasting is equip-ment within that language. However, even assum-ing that this contention is correct, any such agree-ment between NABET and the Employer wouldbe inconsistent with the agreement with IATSE,which provides that IATSE's jurisdiction "shall beall news and news documentary work...."We are of the opinion that the respective con-tracts for both IATSE and NABET are, at best,conflicting, and we find that they are of little valuein determining this dispute.2. Area, craft, and industry practiceIn its prior 10(k) decision the Board stated thatarea, craft, and industry practice was of little helpin assigning the disputed work, since there was amixed practice in the industry. The Board foundthat the major networks assign the operation of theminicam to NABET engineers, but that this prac-tice is offset by the practice of nine independentstations on the west coast, where IATSE camera-men operate the minicam.9In the instant proceed-ing there was no new testimony offered on thisfactor, and therefore we find it of little help in as-signing the disputed work.3. Employer practicePrior to June 6, 1978, live election eve coveragewas performed by NABET-represented employeesutilizing large fix mount cameras and, in some in-stances, large hand-held cameras which were theprecursor of the electronic minicam. Prior to June6, 1978, IATSE-represented employees were onlyinvolved in videotaping of election eve events anddid not perform live transmission functions.Thus, while the Employer's past practice was toassign live election eve coverage to NABET-repre-sented employees, such practice did not include op-eration of the minicam, which is the equipment in-volved in this dispute. Accordingly, we find thatthe Employer's past practice is of little help in de-termining this dispute.9 Metromedia I. tupra at 7894. Job impactThe current assignment of the disputed work toIATSE employees results in the loss of some workto employees represented by NABET. However,this loss is de minimis as it represents no more thana few hours on one to two evenings every otheryear. t 0If NABET engineers were assigned the disputedwork, there would be no loss of work for theIATSE cameramen. This is because said camera-men are entitled to perform the minicam videotap-ing on election eve.Thus, we find that this factor does not favor anaward of the disputed work to either group of em-ployees.5. Economy and efficiencyUnder the current work assignment, IATSE-rep-resented employees operate the minicam for bothvideotaping and live transmission of election evecoverage. The Board's prior 10(k) award estab-lished that IATSE-represented employees are enti-tled to perform the former. ' In light of this, it isclear that if the work asignment is changed theEmployer will have to utilize two separate cameracrews for election eve coverage: An IATSE crewfor minicam videotaping, and a NABET crew forminicam live transmission. In that the actual liveair time amounts to no more than a total of a fewminutes, the inefficiency of having a separate crewfor live coverage is self-evident. We therefore con-clude that the factors of economy and efficiencyfavor an award of the disputed work to employeesrepresented by IATSE.6. SkillsThe special photojournalistic skills of the IATSEnews cameramen was a critical factor in theBoard's original determination. 12 The Boardstressed that the fast-breaking news events forwhich the Employer planned to utilize the minicamrequired that the cameraman operating the mini-cam possess such skills. In the instant case, therecord establishes that photojournalistic skills are"' On the four nights that the Employer utilized the minicam for liveelection eve coverage. the cameramen worked at most a 7-hour shift Onsaid nights, the Employer assigned two IATSE employees to operate theminicam and one NABET engineer Ito monitor the hve transmissionsrhe latter assignment was made because IATSE personnel do not havethe skills to insure a proper signal acceptable for broadcast Thus,NABET contends. under Ihe present assignment. three persons are neces-sars for Ihsr election coierage, whereas only two would he needed ifthe) werc both NAHET engineers Accepting this argument as correct. IIbecomes apparent that the current work assignment results in NABETemployees loling only a 7-hour shift on tIuo evenings every other year,or a toital of 7 hiours a searM e ,%tromrinedu I tuprua at 791m2 ,Ife tro tedlu 1. upra at 7qi427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof equal importance regardless of whether the min-icam is being used for taping or live broadcasting.As such, we conclude that the skills possessed byemployees represented by IATSE favor an awardof the work in dispute to them.7. Employer preferenceAfter consideration of all the relevant factors,the Employer assigned the work of operating theminicam for live transmission of election coverageto employees represented by IATSE. The recordindicates that the Employer is satisfied with the re-sults of the assignment and maintains a preferencefor an assignment of the work to IATSE person-nel.ConclusionUpon the record as a whole, and after full con-sideration of all the relevant factors involved, weconclude that employees represented by IATSEare entitled to the disputed work, and we shall de-termine the dispute in their favor. Where skills,economy, and efficiency favor an assignment of thework to IATSE-represented employees, and wherethe Employer is satisfied with and continues toprefer the assignment, we must conclude that anassignment of the work to employees representedby IATSE is warranted. 3In making this determination, we are assigningthe disputed work to employees employed by theEmployer and represented by International Alli-ance of Theatrical Stage Employees and MovingPicture Machine Operators of the United Statesand Canada, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Metromedia, Inc., Los Angeles,California, who are currently represented by Inter-national Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada are entitled to performthe work of operating portable hand-held electron-ic cameras for live transmission of election evecoverage.':' In view of Ihis conclusion. we find it unnecessary to decide whetheror not the instant work in dispute falls within the Board's prior 1(Xk)award in ML;ctro medu I.428